Citation Nr: 0530379	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and W. H., an observer


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1955 to October 1958 and from November 1958 to 
January 1964.

This case comes before the Board of Veterans' Appeals 
(Board/BVA) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

The veteran has since testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board in support 
of his claim.  The transcript of the proceeding is of record.

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claim.  So, for the 
reasons discussed below, his claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify him if further action is required on his part.


REMAND

A preliminary review of the record on appeal shows the 
veteran has not been afforded a VA compensation and pension 
examination regarding his claim.  As previously noted, he had 
active military service from October 1955 to October 1958 and 
from November 1958 to January 1964.  His DD Form 214s reveal 
that his military occupational specialty (MOS) was a radio 
teletype operator.

A June 2002 VA medical record indicates the veteran 
complained of experiencing bilateral hearing loss.  And after 
objective clinical evaluation, the diagnosis was normal 
sloping to moderately-severe sensorineural hearing loss of 
the right ear and mild hearing loss sloping to severe 
sensorineural hearing loss of the left ear.  But there was no 
definitive indication whether he has sufficient hearing loss 
to meet the threshold requirements of 38 C.F.R. § 3.385 
(impaired hearing is considered a disability when the 
auditory threshold in any frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent).  

Aside from the question of whether the veteran has sufficient 
hearing loss to be considered a disability under § 3.385, the 
medical evidence of record also is inconclusive concerning 
the etiology of his bilateral sensorineural hearing loss.  
His service medical and personnel records do not confirm that 
he experienced noise exposure during his military service.  
And the aforementioned June 2002 VA audiology report 
indicates he described a sudden onset of left ear hearing 
loss after surgery to remove a tumor in 1974, with 
progressive hearing loss since that time, worse in his left 
ear than his right.

Moreover, according to an August 2004 VA treatment note, the 
veteran again related a history of asymmetric hearing loss, 
following surgery in 1974, progressive since then.  But at 
the same time, he also related a history of noise exposure 
while serving as a radio teletype operator during his 
military service.  He denied a history of post-service 
occupational noise exposure.  More significantly, the August 
2004 evaluating VA audiologist indicated the veteran's then 
current hearing loss "may be" attributable to noise 
exposure in service.  But this VA audiologist also went on to 
state this could not be determined absent a review of the 
veteran's service medical records.  This VA audiologist 
further stated that the veteran's 1974 surgery likely 
exacerbated any hearing loss in service he may have 
experienced.

As an aside, the veteran testified at his hearing before the 
undersigned VLJ that he spent 8 to 12 hours a day exposed to 
a loud "clacking" sound, without hearing protection, while 
in the military.



So the veteran should be afforded a VA audiological 
examination to assist in determining whether his bilateral 
hearing loss meets the requirements of § 3.385 and, if it 
does, whether it is causally or etiologically related to his 
service in the military - in particular, to acoustic trauma 
from excessive noise exposure.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine whether he currently has 
sufficient bilateral hearing loss to meet 
the threshold requirements of 38 C.F.R. 
§ 3.385.  If he does, the designated 
examiner is then requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., 50-percent or 
greater probability) the current 
bilateral hearing loss is causally or 
etiologically related to his service in 
the military, including any noise 
exposure he may have sustained while on 
active duty, but also taking into 
consideration his medical, occupational, 
and recreational history prior to and 
since his active service.  (Note:  this 
includes, especially, his 1974 surgery to 
remove a tumor).  Have the examiner 
discuss the rationale of the opinion.  
If, per chance, an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report of the evaluation.



And since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2005), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  This includes a 
copy of this remand.

2.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the claim continues to be 
denied, send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

